Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 1 of 6 Page ID #:1303




                    EXHIBIT 
Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 2 of 6 Page ID #:1304

 Angel v. YFB Hemet, Inc., Not Reported in CaI.Rptr.3d (2004)


                                                       violations. Villa Honda argues punitive damages
                                                       are excessive, along with other errors. We agree
 L, KeyCite Red Flag - Severe Negative Treatment       as to the former, and reverse only to reduce the
 Unpiiblished/noncitable
                                                       amount of punitive damages to $42,000.
                2004 WL1058180
             Not Officially Published                  * * *
            (Cal. Rules of Court, Rules
            8.1105 and 8.1110, 8.1115)
                                                       In March 1999, the Angels purchased a used 1992
  Only the WestLaw citation is currently available.
                                                       Honda from Villa Honda.1 A conditional sales
           California Rules of Court, rule 8.1115,     contract recited a purchase price of $10,567.82,
             restricts citation of unpublished         less a $2,500 cash down payment. The latter was
               opinions in California courts.          not true. The down payment was $1,000 in cash
                                                       and a separate promissory note for $1,500. Villa
                 Court of Appeal, Fourth               Honda sold the contract to a finance company
              District, Division 3, California.        (WFS Financial).

           EfrenR. ANGEL et al.,
                                                      In October 1999, Mr. Angel returned to the
         Plaintiffs and Respondents,                  dealership. He had discovered the underside of the
                       v.                             Honda was rusted from what appeared to be salt or
  YFB HEMET, INC., Defendant and Appellant.           corrosion damage. He offered to show the damage
                                                      to Don Wade, the sales manager. According to
                       No. G030528.                   Mr. Angel, Wade said that was not necessary since
                               1                      he knew the vehicle and would take care of the
                (Super.Ct.No. 00CC12922).             situation. Records from the dealership show that
                               I                      prior to the sale, a mechanic had done substantial
                       April 30, 2004.                work on the underside of the vehicle, replacing the
 Appeal from a judgment of the Superior Court         front brakes, rotors, and other parts of the braking
 of Orange County, Eleanor R. Palk, Temporary         system.
 Judge. (Pursuant to CaL Const., art. VI, § 21.)
 Reversed with directions.                            Mr. Angel chose another car, a 1993 Toyota. Wade
                                                      said he would swap cars, but the monthly payments
Attorneys and Law Firms                               on the Toyota would be slightly higher. Mr. Angel
                                                      signed a new conditional sales contract without
Law Offices of Paul A. Brennan and Paul A,            reading it. The contract showed a purchase price
Brennan; Law Offices of Sheldon Cohen and             of $11,609.32, less a cash down payment of $1,000.
Sheldon Cohen, for Defendant and Appellant.           Mr. Angel did not make that down payment, nor
                                                      was he told it was due. He drove off in the Toyota.
Dumbeck & Dumbeck and Jason D. Dumbeck;
Consumer and Tax Law Office of Robert
                                                      The Toyota was repossessed a few weeks later. The
Stempler and Robert Stempler, for Plaintiffs and
                                                      repo man said the Angels owed money to Villa
Respondents.
                                                      Honda. Mr. Angel went to the dealership the next
                                                      day. The finance director (Todd Hunsaker) said
                                                      Mr. Angel had to pay $1,000 to get the car back.
                       OPINION                        Thinking there must be a mistake, Mr, Angel went
                                                      to see the sales manager who had arranged the
BEDSWORTH, Acting P.J.
                                                      swap. The latter said he did not have time to speak,
 *1 YFB Hemet, Inc. dba Villa Honda (Villa            he did not recall their prior deal, and Mr. Angel
Honda) appeals from a judgment for Efren and          had to talk to the finance manager. The Angels
Teresa Angel in this action for fraud and statutory   declined to pay. Sometime later, they received



 • ; i _         © 2017 I homson Reuters. No claim to original U.S, Government Works.
                                                                                                             EXHIBIT 6
                                                                                                             PAGE 576
Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 3 of 6 Page ID #:1305

  Angel v. YFB Hemet, Inc., Not Reported in CaI.Rptr.3d (2004)


 a letter announcing Villa Honda had elected to            Villa Honda moved for a new trial, and for
 rescind the sale of the Toyota because it had been        judgment notwithstanding the verdict. Among
 unable to obtain financing for the transaction.           other things, it attacked the punitive damages as
                                                           excessive and not supported by the evidence. Both
 Villa Honda made a few more payments on                   motions were denied and judgment was entered in
 the Honda after it repossessed the Toyota, then           2002.
 stopped. The finance company repossessed the
 Honda, then resold it to Villa Honda for the balance      The Angels moved for attorney fees. The trial court
 it was owed. The finance company reported the             ruled they were entitled to fees for prevailing on
 repossession to various credit agencies. As a result,     the rescission claim, and obtaining an injunction
 the Angels were denied a loan when they sought to         against future violations of the “single document55
 buy another car. The instant action followed.             rule. It fixed $107,472 as a reasonable amount.

 The Angels sued both Villa Honda and the finance
 company. The latter is not a party to this appeal.
                                                                                     I
 Against Villa Honda, the complaint alleged fraud
 (promising to pay off the balance due the finance         Villa Honda argues punitive damages were
 company on the Honda), use of a conditional               excessive and unsupported by the evidence. We
 sales contract that failed to disclose all terms of       conclude the amount of punitive damages violates
 payment in a single document (Civ.Code, § 2981
                                                           due process and must be reduced to $42,000. ~ The
 et seq.), unfair and deceptive practices that violate
                                                           evidentiary point is mistaken.
 the Consumer Legal Remedies Act (Civ.Code,
 5 1750 Ci seq.), and unfair competition. (Bus.
                                                          Constitutionally, punitive damages are to be
 6 Prof.Code. § 17200 et seq.)“ Although the              considered in light of three guideposts: (1) the
 complaint seeks various remedies, it appears they        reprehensibility of the wrongdoer's conduct; (2) the
 were later narrowed to rescission and restitution for    relationship between the actual or potential harm
 fraud, punitive damages, and an injunction.              suffered and the punitive damages award; and (3)
                                                          the difference between punitive damages and civil
  *2 The case was tried to both a jury and the            penalties authorized in comparable cases. Appellate
 court. In a three question special verdict, the jury     courts review application of these factors de novo.
 found for the Angels. It determined the Angels'          (State Farm Mutual Automobile Insurance Company
 consent to the Honda contract was “obtained by           v. Campbell, supra, 583 U.S. atp. 418)
 [ ] Villa Honda's fraud/5 and Villa Honda acted
with “oppression, malice or fraud55 in the sale of the     On the reprehensibility issue, factors to be
Honda. The jury also found Villa Honda prepared            considered are whether: the harm was physical
 a motor vehicle sales contract that failed to disclose    or economic; there was a reckless disregard of
all agreements of buyer and seller regarding the          health or safety of others; the victim was financially
terms of payment. In a second phase of the trial, the     vulnerable; the conduct was an isolated incident
jury awarded the Angels $85,000 punitive damages.         or involved repeated actions; and harm resulted
                                                          from intentional malice or mere accident. (State
The trial court considered the rescission, restitution    Farm Mutual Automobile Insurance Company v.
and injunctive claims. It rescinded the Honda             Campbell, supra, 583 U.S. at p. 419.) As to the ratio
contract and awarded the Angels restitution of the        between actual harm and punitive damages, while
$4,203.52 they had paid on the contract. The court        there is no bright line test, “in practice, few awards
also ordered Villa Honda to “stop forthwith55 the         exceeding a single-digit ratio between punitive and
unlawful practice of using a separate promissory          compensatory damages, to a significant degree, will
note when it sells a car under a conditional sales        satisfy due process.55 {Id. atp. 425.)
contract.




 • "-          (s) 2017 Thomson Reuters. No claim to original U.S. Government Works.                               2
                                                                                                                       EXHIBIT 6
                                                                                                                       PAGE 577
Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 4 of 6 Page ID #:1306

 Angel v, YFB Hemet, Inc., Not Reported in Cal.Rptr.3d (2004)


 Here, the reprehensibility of Villa Honda's conduct        113 Cal.App.4th 1137, review granted March 24,
 dictates an award of punitive damages at the               2004, S121933. But that is misplaced, since the
 outer limit of the permissible single-digit ratio. The     opinion was superceded, and depublished, when
 Angels were financially vulnerable, repeated acts          review was granted.
 are involved, and the dealer acted with malice. On
 the financial point, the Angels are both in their early
 twenties and were living with Mr. Angel's parents
                                                                                     II
 and siblings while he worked at an auto parts store..
 All they could afford was the 1992 Honda, 7 years         Turning to the evidentiary issues, Villa Honda
 old with 98,850 miles on the odometer. And they           argues punitive damages are impermissible because
 could only make a $1500 down payment.                     no actual damages were awarded. But that misreads
                                                           the law. While actual harm must be shown to
  *3 The misconduct was more than a single                 support punitive damages, it need not be in the form
 incident. The dealer failed to disclose the rust          of compensatory damages. All that is required is
 damage to the Honda. It said it would swap for the        proof of a tortious act and harm actually suffered.
 Toyota with a slightly higher monthly payment, but        (Carr v. Progressive Casualty Insurance Co. (1984)
 then tacked on an additional $1,000 down payment          152 Cal.App.3d 881, 892.) Punitive damages are
 without telling Mr. Angel, and then repossessed the       recoverable in an action for rescission for fraud
 Toyota when he refused to pay the new charge. And         where restitution is ordered (Horn v. Guaranty
 the jury found Villa Honda acted with malice and          Chevrolet Motors (1969) 270 Cal.App.2d 477, 484),
 oppression.                                               as it was in this case.

We think $42,000 is a reasonable punitive award            Alternatively, Villa Honda contends it is a
in this case based on the actual harm of $4203.52,         corporation and there is no evidence the fraud
the restitution awarded to the Angels. In setting          was carried out by one of its officers, directors,
this amount, we note Villa Honda's supplemental            or managing agents. That is mistaken. There was
brief does not address reprehensibility, a multiplier,     evidence that Wade, who sold the Honda to
or comparable civil penalties. Rather, it argues           the Angels, was the dealer's sales manager with
only that punitive damages are unjustified on the          authority to set prices for used vehicles. He was also
evidence (a point we address below). Apparently,           the individual who agreed to take back the defective
they were unable to make this conduct sound any            Honda and credit it toward another vehicle. That is
better than we can. That reinforces our conclusion         enough to show substantial independent authority
that $42,000 is a reasonable figure.                       and judgment that binds a corporation. (White v.
                                                           Ultramar (1999) 21 Cal.4th 563.)
The Angels contend the $85,000 punitive award
passes constitutional muster because they recovered         *4 Finally, the dealer argues punitive damages
$50,000 for the finance company's unlawful credit          are excessive because the $85,000 figure represents
report. Alternatively, they argue potential damages        approximately 18% of its $476,143 net worth. No
were greater than the restitution awarded since            authority is offered that suggests any particular
they experienced frustration and humiliation that          figure is too much. We note that our reduced award
was real but uncompensated. Neither point is               of $42,000 is just shy of 9% of net worth. But Villa
well taken. The $50,000 was awarded against the            Honda did not argue below that punitive damages
finance company, not Villa Honda, and the dealer           were excessive compared to its net worth, so the
cannot be punished for the misconduct of another.          point was waived.
Likewise, the potential harm point is wide of the
mark. The Angels did not sue for infliction of
emotional distress, nor did they seek damages for
                                                                                   Ill
frustration and humiliation. The Angels rely on
Simon v. Sim Paolo U.S, Holding Co., Inc. (2003)



 : .   2;~;- ,   © 2017 I homson Reuters. No claim to original U.S. Government Works.
                                                                                                                    EXHIBIT 6
                                                                                                                    PAGE 578
Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 5 of 6 Page ID #:1307

 Angel v. YFB Hemet, Inc., Not Reported in CaI.Rptr.3d (2004)


 Villa Honda argues there was insufficient evidence        contract. We cannot agree. The dealer fails to
 to sustain the fraud verdict. It attacks several^         provide any record citation showing it made this
 elements of the fraud cause of action, which we           argument below. Nor does it make any sense.
 consider in turn. None has merit.                         Villa Honda sold the Honda contract to the
                                                           finance company, continued making payments on
 The dealer contends there was no evidence it              the Angels' obligation for some time thereafter, and
 knew of the damage to the Honda. In fact, there           then bought back the contract from the finance
 was. A dealership mechanic did extensive brake            company. Since the dealer treated the Honda
 replacement and repair work on the vehicle; it            contract as continuing, it is hard to understand how
 is inconceivable that he would not have seen the          it can now claim it was extinguished.
 damaged undercarriage. More important, Wade,
 the sales manager, said he knew of the problems           Equally unavailing are related arguments that
 with the Honda when Mr. Angel offered to show             challenge the amount of restitution. Villa Honda
 him the corrosion damage. This is a frivolous             argues the Angels paid it only $2,500, with the
 argument.                                                 remaining payments going to the finance company,
                                                           so restitution of $4,203 was too much. That is
 Villa Honda argues no evidence was offered to             mistaken. Where a seller intentionally violates the
 show the Angels' out of pocket loss-the difference        single document rule, “the buyer may recover from
 between what they paid and the value of the               the seller the total amount paid ... by the buyer to
 automobile-so they failed to prove any damages.           the seller or his assignee.” (Civil Code, § 2983.) So
 This ignores the fact that the Angels sued to rescind     the Angels were entitled to recover the $4,203 from
 the contract, not for compensatory damages, so            Villa Honda.
 they were not obliged to prove the latter.
                                                            *5 Villa Honda also suggests, without citation
Finally, the dealership asserts the special verdict        of authority, that restitution was excessive because
was inadequate because it asked only if Villa Honda        there was no offset for the Angels' use of the
committed fraud, rather than asking if each element       Honda for seven months. Merely stating the point,
of the cause of action was satisfied. This is clutching   without analysis or citation of authority, fails to
at straws. Villa Honda did not object to the verdict      carry the appellant's burden of demonstrating error.
form below, and there is nothing wrong with asking        We are entitled to reject such points out of hand,
for a “yes” or “no” answer to the question whether        but this one would fail anyway: Such an offset is
fraud was committed. The evidence of fraud was            discretionary in a fraud action. (Ht>rn w Guaranty
unassailable.                                             Chevrolet Minors, supra, 270 Cal.App.2d at p. 483.)
                                                          There was no error in either granting rescission or
                                                          in the amount of restitution.

                           IV

We consider together two remaining attacks on the                                  V
judgment that have no merit. First, Villa Honda
argues it did not violate the single document rule        Finally, Villa Honda argues it was an abuse of
because it substantially complied with the statute,       discretion to award attorney fees. We disagree.
and it complied with the spirit of the rule.4 These
are good jury arguments, but they were rejected by        The fee award was $107,472. It represents time
the jury in this case.                                    spent on the case against the dealer. Although the
                                                          Angels had asked for a multiplier of 1.25 based on
Second, Villa Honda contends rescission and               novelty and a contingent fee, none was applied. A
restitution were improper. It asserts rescission          minute order states the award was for prevailing on
was impossible because the Honda contract                 a claim to rescind the contract, and for obtaining
was extinguished in a novation by the Toyota


 ;• • v ; v.. .   © 2017 Thomson Reuters. No claim to original U.S. Government Works,                              4
                                                                                                                       EXHIBIT 6
                                                                                                                       PAGE 579
Case 5:19-cv-01647-RGK-KK Document 19-6 Filed 10/07/19 Page 6 of 6 Page ID #:1308

    Angel v, YFB Hemet, Inc., Not Reported in CaI.Rptr.3d (2004)



 an injunction against violating the single document           The dealer also challenges the amount of the award,
 rule that will protect future automobile purchasers.          but to no avail. It says it was improper to apply
                                                               a multiplier, but as we have said, none appears to
  The Angels were properly awarded fees for                    have been applied. Villa Honda argues the Angels
 prevailing on their claim to rescind the Honda                failed to show the fees requested were reasonable,
  contract. An award of reasonable attorney fees and           but that has things backward. To show an abuse
 costs is authorized “in any action on a contract55            of discretion, an appellant must demonstrate a
 subject to the provisions of the Rees-Levering                reasonable fact finder could not make the decision
 Motor Vehicle Sales and Finance Act. (Civ.Code,               hi question. This Villa Honda makes no attempt to
 § 2983.4.) The phrase “on a contract55 includes any           do, so this point, too, leads nowhere.
 action that involves an automobile conditional sales
 contract, and a plaintiff who wins rescission and             Because punitive damages must be reduced, the
 restitution is entitled to attorney fees. (Leaf v. Phil       judgment is reversed. The trial court is directed
 Rauch Inc. (1975)47 CaLAppJd 371, 378-379.) So                to enter a new judgment that differs from the
 the fee award here was appropriate.                           present one only in the amount of punitive damages
                                                               awarded, which shall be $42,000. Each side shall
Villa Honda argues Lutj y. lun7 Rauch Inc..                    bear its own costs on appeal.
supra. 47 Cal.App.3u 371 is distinguishable, but
it is mistaken. It is of no matter that the Angels
obtained rescission for fraud, rather than failure             WE CONCUR: O’LEARY, and MOORE, JJ.
of consideration as in Leaf. It is the contract
rescinded, not the theory used, that counts. The               All Citations
Angels obtained rescission of a conditional sales
                                                               Not Reported in Cal.Rptr.3d, 2004 WL 1058180
contract for an automobile, and that is enough.



Footnotes
1        We consider the evidence in the light most favorable to the Angels, underthe rule that a judgment of the lower
         court is presumed correct, and all inferences must be resolved in favor of its correctness. (In re Marriage
         of Arceneaux (1990) 51 Cal.3d 1130, 1133.) •
2        Various other causes of action were dismissed prior to trial.
3        We invited the parties to submit supplemental letter briefs addressing the impact of State Farm Mutual
         Automobile Insurance Company v. Campbell (2003) 583 U.S. 408) on this case. Both did so.
4        Civil Code section 2981.9 provides, among other things, that every conditional sale contract subject to the
         Rees-Levering Motor Vehicle Sales and Finance Act (Civ.Code, § 2981 et seq.) “shall contain in a single
         document all of the agreements of the buyer and seller with respect to the total cost and the terms of payment
         for the motor vehicle, including any promissory notes or any other evidences of indebtedness.



 End of Document                                                 © 2017 Thomson Reuters. No claim to original U.S. Government Works.




              : © 2017 Thomson Reuters. No claim to original U.S. Government Works,                                               5
                                                                                                                                       EXHIBIT 6
                                                                                                                                       PAGE 580
